Exhibit 10.1

 

CONTRACT FOR PRODUCT DEVELOPMENT

 

                               THIS CONTRACT FOR PRODUCT DEVELOPMENT (the
“Agreement”), entered into this 29th day of November, 2010, by and between Korus
Enterprises Inc. (the “Developer”) and Greenhouse Solutions Inc. (the “Company”)
collectively referred to herein as the “Parties”.

 

                               WHEREAS, the Developer offers the following
services and related services (the “Services”); creative and technical product
development services, from concept to CAD Production ;

 

                               AND WHEREAS, the Company wishes to obtain the
Services of the Developer and is desirous of acquiring certain rights in and to
certain products to be created, designed and developed by the Developer.

 

                               AND WHEREAS, the Developer wishes to provide
Services to the Company and grant certain rights in and to the products.

 

NOW, THEREFORE in consideration of the foregoing and of the mutual promises and
covenants contained herein, and other good and valuable consideration, the
receipt of which is hereby acknowledged, the Parties hereto agree as follows:

 

1.00                        PRODUCT DEVELOPMENT

 

1.01                        The Company and the Developer hereby agree that the
Developer shall develop on behalf of the Company three greenhouse models for use
on balconies, patios and small spaces (the “Product”).; create a production and
assembly package; and assist with sourcing and coordinating the manufacturer.

 

1.02                        The Developer hereby agrees that it shall develop
the Product on behalf of the Company in accordance with all specifications and
instructions from the Company.

 

1.03                        The Company and the Developer hereby agree that all
any and all development work in respect of the development of the Product shall
be completed by the Developer, his/her/its employees or any independent
contractors which have been approved by the Company.

 

1.04                        The Developer hereby agrees that he/she/it shall
deliver the completed Product to the Company within the time frame specified
herein.

 

1.05                        Except as expressly provided for herein, the
Developer shall bear all costs in association with the development of the
Product.

 

2.00                        CONSIDERATION

 

 

--------------------------------------------------------------------------------



 

2.01                        The Company shall pay to the Developer the sum of
five thousand ($5,000) US Dollars (Paid) as an initial retainer for the Services
and royalties outlined in section 3.03.

 

3.00                        COPYRIGHTS

 

3.01                 The Company and the Developer hereby agree that the Company
shall retain its ownership and copyright to all of the Company’s existing
materials and content and the Developer shall retain his/her/its ownership and
copyright to all of the Developer’s existing materials and content which is used
by the Developer in the development of the Product.

 

3.02                 The Company and the Developer hereby agree that the
Developer shall retain all right, title and interest in the Product which shall
include but is not limited to, any computer codes, images, scripts, text or
logos, and that the Developer shall assign to the Company a license to sell the
Product worldwide on a royalty schedule as defined in Section 3.03.

 

3.03                 The Developer shall grant to the Company a worldwide
perpetual license to and in the Product and the Company shall have the right to
sublicense the Product for the purposes of manufacturing, distributing and
modifying the Product including the right to modify any copyrighted material,
based on the following royalty payment schedule. The Company agrees to pay to
the Developer 5% of all “Gross Profits” up to one million US dollars
($1,000,000.00 US) (as defined herein) derived from the sales of the Product, by
the Company or its parent or affiliated companies. The term “Gross Profit” shall
be defined as actual cash proceeds to the Company from sales of the Product,
less cost of goods and costs incurred in relation to the sale, included but not
limited to: transportation costs, discounts and mark-downs, customs fees and
sales commissions. The Company agrees to pay to the Developer 3.4% of all “Gross
Profits” ranging from one million US dollars ($1,000,000.00 US) up to five
million US dollars ($5,000,000.00 US). The Company agrees to pay to the
Developer 2.8% of all “Gross Profits” above five million US dollars
($5,000,000.00).

 

3.04                 For the purposes of this Agreement, “copyright” shall be
deemed to include copyrights, trade secrets, patents, trademarks, and other
intellectual property rights.



 

--------------------------------------------------------------------------------



 

 

 

4.00                 CONFIDENTIALITY

 

4.01                 The Company and the Developer hereby agree that any
information or material used in the development of the Product is deemed to be
confidential information (“Confidential Information”).

 

4.02                 The Company and the Developer hereby agree that neither
Party shall disclose any Confidential Information to any third party, unless
mutually agreed to by the Parties in writing.

4.03                 During the term of this Agreement and thereafter, the
Developer and/or his/her/its  representatives, contractors and/or employees
shall maintain in confidence and use only for purposes of this Agreement any
information or documentation which the Company marks "Confidential". To the
extent it is reasonably necessary or appropriate to fulfill his/her/its
obligations or exercise his/her/its rights under this Agreement, the Developer
may disclose Confidential Information which he/she/it is otherwise obligated not
to disclose to his/her/its affiliates, on a need-to-know basis, on the condition
that such entities or persons agree to keep the Confidential Information
confidential for the same time periods and to the same extent as the  Developer
is required to keep the Confidential Information confidential.

4.04                 The confidentiality provisions of this Agreement shall
remain in full force and effect for a period of three (3) years after the
termination of this Agreement.

 

5.00                 REPRESENTATIONS AND WARRANTIES

 

5.01                 The Developer hereby represents and warranties to the
Company as follows:

 

(i)                 the Developer has the full power to enter into this
Agreement without restriction;

(ii)               the performance, distribution, or use of the Product will not
violate the rights of any third parties;

(iii)             the Developer agrees to defend, hold harmless, and indemnify
the Company and its representatives from and against all claims, defence costs,
judgments, and other expenses arising out of the breach of the foregoing
representations and warranties.

 

5.02                 The Company hereby represents and warrants to Developer as
follows:

 

(i)                 the Company has the full power to enter into this Agreement
without restriction;

(ii)               the performance of this Agreement will not violate the rights
of any third parties;

(iii)             the Company agrees to defend, hold harmless, and indemnify
Developer and his/her/its representatives from and against all claims, defence
costs, judgments, and other expenses arising out of the breach of the foregoing
representations and warranties.

 

 

--------------------------------------------------------------------------------



 

6.00                 TERM AND TERMINATION

 

6.01                 The Company and the Developer hereby agree that the term of
this Agreement shall be for a period of eighteen (18) months.

 

6.02                 The Company may terminate this Agreement at any time, upon
providing a written notice to the Developer within 30 days of termination.

 

7.00                 DISPUTE RESOLUTION

 

7.01       The Parties hereby commit to good faith negotiations for a period of
thirty (30) days from the date of notice by one Party to another that there is a
dispute between the Parties arising out of or relating to the validity,
construction, meaning, performance or effect of or the rights and liabilities of
the Parties hereto with respect to this Agreement (the “Dispute”), prior to
referring the dispute to arbitration.  If after the thirty (30) day negotiation
period, the Dispute persists, the Dispute shall be determined by arbitration by
a panel of three (3) arbitrators, one to be appointed by each disputing Party
within thirty (30) business days after the end of such thirty (30) day
negotiation period, and a third to be appointed within fifteen (15) business
days thereafter by the two arbitrators appointed by the Parties.  If one of the
Parties fails to appoint their arbitrator within such thirty (30) business day
period, the arbitrator which has been appointed shall conduct the arbitration
with no right for the other Party to subsequently appoint its arbitrator.  The
award rendered by the arbitrator or arbitrators shall be final and binding and
not subject to appeal.  The prevailing Party shall be entitled as part of the
arbitration award to the reasonable costs and expenses (including legal fees and
disbursements) of investigating, preparing and pursuing such claim or defence,
and the Party enforcing an award shall be entitled to reasonable costs and
expenses (including legal fees and disbursements) incurred in connection
therewith.

 

8.00                 SUCCESSORS AND ASSIGNS

 

8.01                 This Agreement shall inure to the benefit of the Parties
hereto and shall be binding upon the Parties hereto and their respective heirs,
executors, representatives, successors, and assigns. Except as otherwise set
forth herein, nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the Parties hereto or their respective heirs,
executors, representatives, successors, and assigns any rights, remedies,
obligations, or other liabilities under or by reason of this Agreement.

 

9.00                 GENERAL PROVISIONS

 

9.01                 This Agreement shall be construed as to both validity and
performance and enforced in accordance with and governed by the laws of the
State of Nevada.

 

9.02                 This Agreement shall constitute the entire agreement
between the Parties and any prior understanding or representation of any kind
preceding the date of this Agreement shall not be binding on either Party to
this Agreement except to the extent incorporated in this Agreement.

 

 

--------------------------------------------------------------------------------



 

9.03                 Any modification to this Agreement must be in writing,
signed by the Parties or it shall have no effect and be void.

 

9.04                 The headings utilized in this Agreement are for convenience
only and are not to be construed in any way as additions to or limitations of
the covenants and agreements contained in this Agreement.

 

9.05                 This Agreement may be executed in several counterparts,
each of which when so executed shall be deemed to be an original and such
counterparts together shall constitute one and the same instrument and shall be
effective as of the formal date hereof.  This Agreement may be executed and
transmitted via e-mail and/or facsimile transmission and in such event shall be
effective and binding on the Parties hereto and their successors and assigns as
if originally executed.

 

9.06                 If any provision of this Agreement is found by a court of
competent jurisdiction to be unenforceable, such provision shall not affect the
other provisions, but such unenforceable provision shall be deemed modified to
the extent necessary to render it enforceable, preserving to the fullest extent
permissible the intent by the Parties set forth therein.

 

9.07                 Neither Party may assign, transfer or delegate any of its
rights or obligations hereunder without the prior written consent of the other
Party.

 

9.08                 All financial references herein are to United States
dollars unless specifically indicated otherwise.  If it is necessary to convert
any amounts into United States dollars, a prevailing commercial bank exchange
rate at closing shall be used.

 

9.09                 Any notice or other communication required or permitted to
be given under this Agreement shall be in writing and shall be sufficiently
given or made by delivery or by post or by telecopy or similar facsimile
transaction (with confirmation of accurate or complete transmission obtained by
sender) or by other electronic means of communication to the respective
Parties.  Any notice so given shall be deemed conclusively to have been given
and received when so personally delivered or posted or so telecopied,
transmitted, except that any notice delivered after 5:00 p.m. on the date prior
to a non-business day shall be deemed to have been received at 9:00 a.m. on the
first business day following delivery.  Any Party may change its address,
facsimile transmission number by notice to the other of them in the manner set
out above.

 

 

--------------------------------------------------------------------------------



 

Notices to the Company shall be sent to:

 

PERSONAL AND CONFIDENTIAL

 

                        Greenhouse Solutions Inc.

                        4 Research Dr., Suite 402

                        Shelton, CT 06484

 

                        Fax: (203) 402-7201

 

 

Notices to the Developer shall be sent to:

 

PERSONAL AND CONFIDENTIAL

 

Korus Enterprises Inc.

5-2325 Hurontario Street, Suite 265

Mississauga, ON L5A 4K4

 

Fax: (847) 829-3777

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written,

 

DATED this 29th day of November , 2010.

 

(COMPANY)                                                            (DEVELOPER)

Per:
                                                                            
Per:

 /s/ Michael Grischenko                                              
_/s/_Nicholas Boulbash______________           

Name: Michael Grischenko                                         Name: Nicholas
Boulbash

Title: President                                                           
Title: President

I have authority to bind the Company.                        I have authority to
bind the Company

 

 

--------------------------------------------------------------------------------

